Citation Nr: 1203958	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Regional Office (RO) that denied the Veteran's claim for service connection for a back disability.  This case was previously before the Board in July 2004 and again in June 2005, and was remanded on each occasion for additional development of the record.  In June 2007, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims which, in an October 2008 decision, vacated the Board's June 2007 determination.  In May 2009 and March 2010 the Board remanded the claim to the RO for additional development; the issue is now ready for adjudication.

In December 2011, the Board received additional information from the Veteran for which he did not waive initial RO review and consideration.  In as much as the additional information does not impact the decision rendered below, there is no need either to seek a waiver of initial RO consideration from the Veteran or to remand for RO review and consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

A low back disability was not present in service and is not shown to be otherwise related to service, and arthritis of the low back was not manifested within one year of the Veteran's separation from such service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and arthritis of the low back may not be presumed to have been incurred or aggravated during such service.  §§ 1101, 1110, 1112, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated April 2002 of the information and evidence needed to substantiate and complete his claims.  He was provided notice of how VA determines disability ratings and effective dates in an April 2010 correspondence.  The Veteran's claim was readjudicated in a November 2011 Supplemental Statement of the Case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

This matter was most recently before the Board in March 2010, when the case was remanded to the VA RO in Houston, Texas (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding VA treatment records and private treatment records to include under the Veteran's former name.  All of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in November 2011, which confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.




Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease was manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 

Where a chronic disease cannot be presumed, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service.  38 C.F.R. § 3.306(a).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

The Veteran alleges that he either incurred a back injury in service or that a back disability that pre-existed service was permanently aggravated thereby.  The Veteran specifically asserted that, while stationed in Germany, his back was injured completing demanding physical training and work in cold temperatures.

The Veteran's service medical records include reports of medical examination made at the time of enlistment and separation from service.  Neither document indicates the presence of a back disability.  The Veteran also completed reports of medical history at the time of enlistment and separation from service.  The Veteran did not indicate a history of any back condition or pain at either time.  Significantly, at the time of the separation examination, the Veteran noted that he had mumps between ages 8 and 10, a "trick knee," calluses on his feet and a bad arch on his left foot, but made no reference to his back.  The Veteran checked "no" to the question as to whether he had experienced recurrent back pain.  The Veteran's claims file does not contain any service treatment records for a back disability.

The Veteran's claims file includes post-service treatment notes from Memorial Hospital which demonstrate that the Veteran sought physical therapy following a motor vehicle accident and injury to the neck and right shoulder between January and February 1981.  A February 1981 x-ray report from Memorial Hospital noted transitional changes at the lumbosacral junction.  Treatment notes dated between January 1981 and February 1981 demonstrate complaints of low back pain.  

A January 1996 VA medical center radiology report noted marked narrowing of the intervertebral disk space at L5-S1, pseudoarticulation of L5 and S1 vertebrae on the left, a Schmorl's node deformity, and some spurring of L4 vertebrae.  The radiologist's impression was that the Veteran had degenerative disc disease at L5-S1 vertebra.  In a July 2001 VA treatment record, a physician's assistant noted the Veteran's report that he injured his back in service approximately 34 years ago.  In an August 8, 2001 treatment record, a resident physician noted that the Veteran sought treatment for low back pain that the Veteran had experienced for thirty-five years.  An August 23, 2001 VA treatment record indicated that the Veteran had experienced back pain for thirty-five years.  An x-ray indicated that the Veteran had mild degenerative changes of the back.  

A private treatment record dated in March 2003 demonstrated degenerative disk disease.  The doctor completing the record noted that the Veteran related the back disability to service.  In an April 2003 private x-ray report, a staff physician noted that the x-ray showed findings compatible with early degenerative joint disease.

The Veteran underwent a VA medical examination in May 2003.  The examiner noted review of the Veteran's claims file.  The examiner further noted that the Veteran related always having back trouble.  The Veteran reported to the examiner that he sought medical treatment while in service.  He related to the examiner that he fell in 1974 and had automobile accidents in 1980 and 1986.  The examiner found that the Veteran had degenerative disk disease of the lumbar spine.  He opined that, based on the information provided, there was insufficient evidence to suggest that there was an etiological relationship between the Veteran's experiences while on active military duty and the Veteran's current complaints regarding his back.

The claims file includes April 2003 statements submitted by the Veteran's wife and siblings in support of his claim.  The Veteran's wife stated that since she had been with her husband, for four years, she had to massage his back to relieve his pain.  One of the Veteran's brothers, L.M., stated that the Veteran had had back problems since he could recall, another brother, whose initials are also L.M. stated that his brother could not get a job due to back problems and the Veteran's brother J.M. stated that his brother was born with "a double bone in his spine."  Finally, the Veteran's brother R.M. stated that, upon returning from service, the Veteran tried to work for a railroad company which would not hire him because he had a defective bone in his back.

A February 2006 treatment note report from the VA medical center in Houston noted that the Veteran complained of chronic lower back pain, a diagnostic impression of degenerative joint disease was noted.  An April 2009 VA medical center report noted that x-rays demonstrated minimal degenerative changes in the lower part of the spine.

Analysis

Initially, the Board has considered whether presumptive service connection was in order, however, the first findings of a lumbar spine disorder are shown in 1981, nearly twelve years after the Veteran's discharge.  Accordingly, the record does not show compensably disabling arthritis within one year following his separation from active duty.  Hence, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not in order.

Turning to the issue of aggravation, the Veteran asserts that service connection is warranted because he had a pre-existing back disorder, in this case Schmorl's disease, which was aggravated by service.  

In evaluating the weight given to evidence, to include the Veteran's lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

A lay person is competent to report on that which she or he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, a lay person is not competent to render an opinion of etiology where the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  Id.

The Veteran asserts that he had back disorder which existed prior to service.  Supporting his claim is the January 1996 finding of a Schmorl's node deformity, the Veteran's own assertions and his brother R.M. and J.M's statements that the Veteran had difficulty finding work secondary to a defective bone in his back.  First, without asserting an opinion as to whether a congenital disorder has been demonstrated, the Board notes that a simple diagnosis of Schmorl's node deformity is insufficient to demonstrate that a pre-existing disorder was aggravated in service.  A deformity was noted in January 1996, but at no time has a medical professional stated that the Veteran had such a deformity in service or that a deformity was aggravated therein.  Second, while both the Veteran and his brothers are competent to testify as to what they were told, neither is competent to testify as to the issues of whether the Veteran had a back disorder prior to service and, if so, whether that disorder was aggravated in accordance with 38 C.F.R. § 3.304(b) or 38 C.F.R. § 3.306.  The Veteran simply lacks the medical expertise to diagnose a back disorder or to state that a disorder was aggravated beyond its natural progression.  As the evidence of record fails to demonstrate a credible and competent finding of a pre-existing back disorder or aggravation thereof, the Veteran's claim on the basis of aggravation of a pre-existing disorder must fail.   

Moving to the issue of direct service connection, the Veteran's service treatment record fails to demonstrate a chronic back disorder and a back disorder is not demonstrated by the medical evidence until years after service.  Thus, in this case, the presence of a chronic disorder in service is questionable, accordingly in order to establish service connection, continuity of symptomatology must be demonstrated.  38 C.F.R. § 3.303(b).  For the reasons discussed below, the Board finds that continuity of symptoms has not been established.

The Veteran claims that he has had continuous back symptoms following an in-service injury, the medical evidence of record does not support this assertion.  The Veteran's claims file does not contain a single medical opinion which links his present low back disorder to his service.  The only medical etiology opinion demonstrated in the claims file, that of the May 2003 VA examiner, weighs against a finding that the disorder is related to service.  In his May 2003 examination report, the VA examiner stated that, based on all the evidence he reviewed and examination of the Veteran, there was not a nexus between the Veteran's current back disability and service.  As his opinion was based on review of the Veteran's records and is substantiated by complete rationale, the Board places substantial weight on the examiner's May 2003 opinion.  

The Board notes that the evidence of record includes the reports of doctors that the Veteran experienced back pain since service, however, these reports are shown to be mere reiterations of the Veteran's stated history.  A transcription of the lay evidence provided by the Veteran does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber is not competent medical evidence merely because the transcriber is a health care professional).  

The first medical evidence in the Veteran's claims file indicating that the Veteran had a back disability is dated in 1981, over eleven years after the Veteran's discharge, this goes against a showing that the Veteran's service and his back symptoms are causally linked.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As the competent medical evidence is against finding service connection, the issue of entitlement to service connection turns on whether lay evidence supports the Veteran's claim for entitlement to service connection or establishes an approximate balance of positive and negative evidence.

Turning first to the lay assertions of the Veteran's wife and siblings, who report their observations of the Veteran's back symptoms, the Board reiterates that, while the Veteran's wife and siblings are competent to report their observations of the Veteran's symptoms, they are not competent to testify as to the cause of the Veteran's back pain.  The statements of the Veteran's wife and siblings do not, further, go to demonstrate that the Veteran's back pain began in service, while the Veteran's brother R.M. suggests that he has observed the Veteran being in back pain for some time, his statement does not demonstrate that his brother's symptoms began in service.

Regarding the Veteran's own assertions, the Veteran contends that he injured his back in service and experienced back symptoms thereafter.  His service treatment records, however, are silent as to any treatment for or complaints of a back disorder and his reports of medical examination and medical history for the purpose of separation are both silent as to any complaints of back pain.  The Board affords the service treatment records more probative weight than the appellant's later claims about the state of his health during service as they were recorded closer in time to the his service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the Veteran).  Of note, the Veteran has asserted, in various statements, that his service treatment records have been falsified.  Such assertions appear to be entirely baseless and there is no evidence whatsoever to support such a claim.

Moreover, the Board finds significant the fact that, at the time of discharge, the Veteran reported that he had multiple disorders but did not state that he had back pain.  In fact, he specifically stated that he did not experience recurrent back pain in his report of medical history.  The Board finds the inconsistency between the Veteran's present claims and his service treatment records cause to question the Veteran's credibility.  It stands to reason that, had the Veteran experienced a back injury and back pain at the time of discharge he would have documented it as he documented his other complaints.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.)  Id.  

As discussed, the Veteran is competent to testify as to observable symptoms such as back pain and, where credible, such testimony may go to show continuity of symptoms.  Here, however, for the reasons discussed above, the Veteran's credibility is found to be questionable and, accordingly, continuity has not been established.  

The record fails to demonstrate competent and credible evidence of an in-service back disorder or competent and credible evidence a nexus between the Veteran's service and his present low back disorder.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


